*479
Judgment in both cases affirmed.

Error is assigned o-n the following charge: “If you believe from the testimony in this case that the articles mentioned in this bill of indictment were stolen from a warehouse instead of a storehouse, and that goods, wares and other valuable merchandise were stored in said warehouse by E. M. Bass & Co., and they delivered some goods to their customers from the same, and that the articles mentioned in this bill of indictment were stored in said warehouse and from thence stolen, then I charge you that a warehouse is a storehouse within the meaning of the law, and the fact that the word storehouse is used in the bill of indictment, and the evidence shows, if it ■does show, that the goods were stolen from this warehouse, would make no difference, and "the defendant should not be acquitted on that account.”
Oscar Reese, for plaintiff in error.
T. A. Atkinson, solicitor-general, and R. D. Jackson, by H. M. Reid, contra.